               Case 2:19-cv-00333-MJP Document 65 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          MARY LOU GRANDE et al.,                           CASE NO. C19-333 MJP

11                                  Plaintiffs,               ORDER GRANTING IN PART
                                                              STIPULATED MOTION TO
12                  v.                                        EXTEND DISCOVERY

13          US BANK NATIONAL
            ASSOCIATION et al.,
14
                                    Defendants.
15

16
            This matter comes before the Court on the Parties’ Stipulated Joint Motion to Extend
17
     Discovery for the Limited Purposes of Completing Depositions and Dispositive Motions
18
     Deadline. (Dkt. No. 64.) Having reviewed the Motion and the related record, the Court
19
     GRANTS the Motion in part and ORDERS the deadlines extended as follows:
20
            (1) Discovery shall be completed by May 12, 2020;
21
            (2) All motions related to discovery must be filed by May 26, 2020;
22
            (3) Dispositive motions must be filed by June 11, 2020.
23
     Further, as stipulated by the Parties, Plaintiffs will take their depositions by Zoom.
24


     ORDER GRANTING IN PART STIPULATED MOTION TO EXTEND DISCOVERY - 1
             Case 2:19-cv-00333-MJP Document 65 Filed 04/29/20 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated April 29, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       Senior United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING IN PART STIPULATED MOTION TO EXTEND DISCOVERY - 2
